Order denying appellant Stanton’s motion to be relieved from purchase and ordering him to complete the purchase of mortgaged premises and to pay the balance of the purchase price, reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The judgments against the Nassau Electric Railroad Company, open and unsatisfied of record *735and apparent liens upon a part of the premises in question, made the title unmarketable at the time last fixed for closing title and appellant was justified in refusing to complete his purchase. Young, Kapper, Carswell, Seudder and Tompkins, JJ., concur.